Citation Nr: 0631857	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  06-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1955 to November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2005 a notice of disagreement for 
tinnitus was received.  In February 2006 a notice of 
disagreement for bilateral hearing loss was also received.  
A statement of the case for tinnitus was issued in January 
2006, and a substantive appeal was received in February 
2006.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if any further action is required on his part.


FINDING OF FACT

Tinnitus was not manifested in service or for many years 
thereafter, nor is the veteran's current tinnitus 
etiologically related to his active service, to include in- 
service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASIS FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations provide for certain notice and 
assistance to claimants for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  A July 2005 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the July 2005 and March 2006 VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant 
must also furnish any pertinent evidence that the appellant 
may have.  

Further, the July 2005 letter was sent to the appellant 
prior to the November 2005 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out 
additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a March 2006 VCAA letter with notice of what types 
of evidence necessary to establish disability ratings for 
his disability claims and the effective dates of the 
disabilities. 

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded a thorough VA examination in November 
2005, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claims.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Board finds there is no competent evidence of record 
documenting the presence of tinnitus in the service medical 
records.  The Board does note the October 1959 separation 
examination indicating that the veteran's bilateral otitis 
media was still bothering him, but no evidence of tinnitus 
was reported.  Further, the veteran did not mention any 
tinnitus or ringing in his ears at the time of that 
examination.  The veteran filed a VA claim for ear infection 
and hearing loss in early 1960, just a few months after his 
discharge from service, but he did not report any complaints 
of tinnitus, and VA examination of the ears in April 1960 
did not result in any report of tinnitus.  All of these 
medical reports suggest that the veteran was not suffering 
from tinnitus during service or shortly thereafter.  In 
fact, at the time of a VA examination in October 2005, the 
veteran gave a history of tinnitus of 7-10 years duration 
which appears to date the onset of tinnitus to sometime in 
the 1990's.  

There is otherwise no evidence of a continuity of 
symptomatology after service.  Also, the lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's and his 
representative's assertions that the currently diagnosed 
tinnitus was caused by exposure to noise as a radio operator 
in service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  
Significantly, after reviewing the claims file, the VA 
examiner noted in the report of the November 2005 VA 
examination that the service medical records were negative 
for tinnitus while the veteran was on active duty.  Further, 
it was the opinion of the examiner that the veteran's 
current tinnitus was not related to military noise 
exposure/acoustic drama.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for tinnitus. 


ORDER

Entitlement to service connection for tinnitus is not 
warranted.  To this extent, the appeal is denied. 

REMAND

The veteran's claim for entitlement to service connection 
for bilateral hearing loss and tinnitus was received in June 
2005.  In November 2005, the RO denied both claims.  In 
December 2005 a notice of disagreement for tinnitus was 
received.  In February 2006 a notice of disagreement for 
bilateral hearing loss was also timely received.  Although a 
statement of the case was issued in January 2006 for 
tinnitus, it does not appear that a statement of the case 
has been issued addressing hearing loss.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2006), 
including issuance of an appropriate 
statement of the case addressing the 
issue of entitlement to service 
connection for hearing loss.  The 
veteran should also be advised of need 
to file a timely substantive appeal if 
the veteran desires to complete an 
appeal as to this issue.  If a timely 
substantive appeal is received, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


